          Case 1:18-md-02859-PAC Document 268 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE: ZIMMER M/L TAPER HIP                                    :
PROSTHESIS OR M/L TAPER                                        :   MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV                                   :
TECHNOLOGY AND                                                 :   18-MD-2859 (PAC)
VERSYS FEMORAL HEAD PRODUCTS                                   :   18-MC-2859 (PAC)
LIABILITY LITIGATION                                           :
                                                               :   ORDER NO. 43
This Document Relates to All Cases                             :
---------------------------------------------------------------x

                     Regarding Time for the Depositions of Certain Witnesses

         Plaintiffs Executive Committee (“PEC”) and Defendant Zimmer (“Defendant,”

“Zimmer”) submitted a letter to the Court dated May 29, 2020, ahead of a teleconference1 held

on June 2 in this multi-district litigation (“MDL”). Dkt. 267, at 1. They informed the Court that

they would be prepared to discuss a dispute over “additional time for certain witness

depositions.” Id. at 2. At the June 2 Conference, the PEC stated that it wants additional time for

three witnesses beyond the seven hours allowed for a deposition without a stipulation or an order

from the Court. See Fed. R. Civ. P. 30(d)(1); Tr., June 2 Teleconf., at 7:9–8:1.

         Specifically, the PEC asks for 17 hours each for the depositions of Justin Hertzler and

Steve Meulink, who will be deposed both in their individual capacities and as Rule 30(b)(6)

witnesses, and 10 hours for Erin Osborn, who will be deposed only as an individual. Id. at 3:21–

4:19. Zimmer opposes the request as “unreasonable on its face.” Id. at 9:7–10. The Court

ordered the Parties to meet and confer on the issue. Id. at 11:19–12:3. The Parties informed the

Court by email on June 4 that they could not agree on the amount of time needed for the three

witnesses.




1
    The conference was held by telephone due to the ongoing COVID-19 pandemic.
        Case 1:18-md-02859-PAC Document 268 Filed 06/08/20 Page 2 of 2



       The Court will allow the PEC 10 total hours each for the depositions of Hertzler and

Meulink, to be divided between the witnesses’ individual and Rule 30(b)(6) capacities as the

PEC sees fit. The PEC will have seven total hours to depose Osborn.




 Dated: New York, New York                         SO ORDERED
        June 8, 2020


                                                   ________________________
                                                   PAUL A. CROTTY
                                                   United States District Judge




                                               2
